Detailed Action
	This action is responsive to an original non-provisional application filed on 8/21/2019 with acknowledgement that this application does not claim priority to another application. 
	Claims 1-3 and 5-20 are currently pending.  Claims 1, 10, and 18 are independent claims. 

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8/12/2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Response to Amendment
The response filed on July 18, 2022 is acknowledged.  Five pages of amended claims were received on 7/18/2022.  Claims 1, 10, and 18 have been amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first mounting structure" in Claims 1 and 18 and "second mounting structure" in Claim 18, "second mounting structure" in Claims 6, 15, and 18, and "mounting structure" in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “first mounting structure” corresponds to the disclosure in paragraph 0031 line 1, “The shown first extrusion 180 includes a first rail 190 for clipping nozzle bodies”.  The “second mounting structure” corresponds to the disclosure in paragraph 0032 lines 2-4, “The first extrusion 180 includes a second rail 220.  The second rail 220 is used for attaching a cap”.  Based on the disclosure and the claims as a whole the examiner interprets “first mounting structure” in Claims 1 and 18, “second mounting structure” in Claims 6, 15, and 18, and “mounting structure” in Claim 10 to be rails.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-10, 12-13, 15, and 17 are rejected as being unpatentable over US PGPUB 2019/0357519 A1 to Castro et al. (“Castro”) in view of US Patent 5,098,018 to Hadar et al. (“Hadar”).
As to Claim 1, Castro discloses an agricultural vehicle (See Paragraph 0001 disclosing sprayers, whether trailed, self-propelled or airborne) comprising: 
a chassis (Paragraph 0016 “chassis”); 
wheels supporting the chassis for moving the agricultural vehicle (Based on Paragraph 0001 disclosing various agricultural sprayers, it is understood that the agricultural sprayer can have wheels); 
an application boom (See Fig. 1B) coupled to the chassis (See Paragraph 0053) and configured to deliver agricultural product to an agricultural field (See Paragraph 0079), the application boom having a boom center section (Fig. 1B #2) and a boom arm (Fig. 1B #1), the boom center section being supported on the chassis (See Paragraph 0056), the boom arm including 
a longitudinal truss member (Fig. 1B #1) including a first boom section (Fig. 1B #1.1) and a second boom section (Fig. 1B #1.2), the first boom section being coupled to the chassis via the boom center section (See Fig. 1B and Paragraph 0056), the second boom section being pivotably coupled to the first boom section by a hinge (Fig. 1B #5, See Paragraph 0056), the second boom section being supported relative to the chassis by the first boom section (See Fig. 1B and Paragraph 0056), 
a longitudinal chase (Fig. 12B #8.3 “support”) supported relative to the chassis by the longitudinal truss member (See Fig. 3A and Paragraph 0098), the longitudinal chase defining a channel (See Fig. 3A showing a channel that 8.1 routes through) and including a first mounting structure (Fig. 17 #8.31), and 
an application system including 
a product tank supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field (Based on Paragraph 0001 it is understood that the agricultural sprayer is a conventional agricultural sprayer having a product tank for storing agricultural product), 
a plurality of nozzle bodies (Fig. 1B #9), 
a piping system (Fig. 3C #8.1 and 8.2) delivering the agricultural product to the plurality of nozzle bodies (See Paragraph 0097), and 
one or more control lines (Paragraph 0089 “wiring”) coupled to the plurality of nozzle bodies and for controlling the plurality of nozzle bodies, the one or more control lines supported by the channel (See Paragraph 0097 disclosing electrical wiring being used with support 8.3, it is understood the electrical wiring is connected to the nozzles 9 and used for controlling them), 
wherein the first mounting structure is outside of the channel (See Fig. 3A), and 
Regarding Claim 1, Castro does not disclose the application boom comprising a cover for the channel, and wherein the plurality of nozzle bodies are supported on the first mounting structure.
However, Hadar discloses an agricultural vehicle (See Fig. 1) comprising:
a chassis (Fig. 1 #12);
wheels supporting the chassis for moving the agricultural vehicle (Fig. 1 #38);
an application boom (Fig. 1 #14) coupled to the chassis and configured to deliver agricultural product to an agricultural field, the application boom having a boom center section (Fig. 1 #19) and a boom arm (See Fig. 1, the boom arm spans from #19 to #103), the boom center section being supported on the chassis (See Fig. 1, #19 is supported on #12 via #18 and #20), the boom arm including
a longitudinal truss member (Fig. 1 #108) including a first boom section (Fig. 1 #110), the first boom section being coupled to the chassis via the boom center section (See Fig. 3),
a longitudinal chase (See Fig. 7, the longitudinal chase is #122, #124, and #126) supported relative to the chassis by the longitudinal truss member (See Fig. 7), the longitudinal chase defining a channel (See Fig. 7, a channel is space within #122) and including a first mounting structure (Fig. 7 #124 and #126, which are equivalent to a rail since #124 is a post per Col. 8 Lines 24-28), and 
a cover (Fig. 7 #112) for the channel (See Fig. 7, #112 covers the channel within #122); and
an application system including
a product tank (Fig. 2 #41) supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field (See Col. 5 Lines 30-46),
a plurality of nozzle bodies (Fig. 1 #120 “spray bar” which contains nozzles #128),
a piping system delivering the agricultural product to the plurality of nozzle bodies (See Col. 7 Lines 51-56 disclosing spray lines 136),
wherein the first mounting structure is outside of the channel (See Fig. 7), and
wherein the plurality of nozzle bodies are supported on the first mounting structure (See Figs. 1 and 7 and See Col. 7 Lines 19-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural vehicle of Castro to utilize the longitudinal chase, cover, and nozzles of Hadar, such that the application boom comprises a cover for the channel and the plurality of nozzle bodies are supported on the first mounting structure, as doing so would yield the predictable result of being able to mount multiple nozzles at the same time on a single spray bar (See Col. 7 Lines 29-50).
As to Claim 2, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 1 above, Castro further discloses wherein the longitudinal truss member includes a composite tube (See Paragraph 0058.  It is noted that for the purpose of examination the term “composite” is being interpreted to include plastic reinforced with another material such as carbon fiber or fiberglass), and wherein the boom arm further includes a longitudinal truss member having the longitudinal chase (Fig. 3A #8.3), wherein the longitudinal chase member is coupled to the composite tube (See Fig. 3A).
Regarding Claim 2, Hadar does not specifically disclose wherein the longitudinal chase member is a non-composite member (Hadar does not disclose what material 122 is made of.  It is noted that for the purpose of examination the term “non-composite” is being interpreted as a single material such as aluminum that is not reinforced with another material).
However, Castro discloses wherein a non-composite material is utilized in the application boom (See Paragraph 0061, aluminum is disclosed as a selected material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the longitudinal chase member of Hadar be a non-composite member, as taught by Castro for the purpose of using a material with good resistance to concentrated loads (See Paragraph 0061).
As to Claim 6, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 1 above, Hadar further discloses wherein the longitudinal chase further includes a second mounting structure (See Fig. 7, the second mounting structure is an upper flange on 122 which is equivalent to a rail), and wherein the cover comprises a cap (#112) mounting to the second mounting structure (See Fig. 7), the cap at least partially enclosing the channel (See Fig. 7).
As to Claim 8, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 1 above, Hadar further discloses wherein the channel includes a wall and wherein the wall includes a drainage aperture (See Hadar Fig. 7, #124 has a lower wall with a hole that #124 is inserted into.  The hole can allow fluid to drain from the channel when #124 is removed.  Examiner notes that Castro also appears to show a drainage aperture in Fig. 17).
As to Claim 9, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 1 above, Castro in view of Hadar further discloses wherein the application boom further includes a second boom arm including
a second longitudinal truss member, and
a second longitudinal chase supported by the second longitudinal truss member, the second longitudinal chase defining a second channel and including a second cover for the second channel, and
wherein the application system further includes
a second plurality of nozzle bodies, and
a second one or more control lines coupled to the second plurality of nozzle bodies and for controlling the second plurality of nozzle bodies, the second one or more control lines supported by the second channel (See Castro Paragraph 0053 disclosing two articulated arms 1, which are understood to be identical).
As to Claim 10, Castro discloses an agricultural vehicle (See Paragraph 0001 disclosing sprayers, whether trailed, self-propelled or airborne) comprising: 
a chassis (Paragraph 0016 “chassis”); 
wheels supporting the chassis for moving the agricultural vehicle (Based on Paragraph 0001 disclosing various agricultural sprayers, it is understood that the agricultural sprayer can have wheels); 
an application boom (See Fig. 1B) coupled to the chassis (See Paragraph 0053) and configured to deliver agricultural product to an agricultural field (See Paragraph 0079), the application boom including,
a boom center section (Fig. 1B #2) supported on the chassis (See Paragraph 0056),
a first boom arm (Fig. 1B #1) and a second boom arm (See Paragraph 0053), each of the first boom arm and the second boom arm including, respectively,
a longitudinal composite tube (Fig. 1B #1.1, 1.2, and 1.3, See Paragraph 0055 disclosing a composite material) including a first boom section (Fig. 1B #1.1) and a second boom section (Fig. 1B #1.2), the first boom section being coupled to the chassis via the boom center section (See Fig. 1B and Paragraph 0056), the second boom section being pivotably coupled to the first boom section by a hinge (Fig. 1B #5, See Paragraph 0056), the second boom section being supported relative to the chassis by the first boom section (See Fig. 1B and Paragraph 0056), 
a chase (Fig. 12B #8.3 “support”) supported relative to the chassis by the longitudinal composite tube (See Fig. 3A and Paragraph 0098), the longitudinal chase defining a channel (See Fig. 3A showing a channel that 8.1 routes through) and including a mounting structure outside of the channel (Fig. 17 #8.31), and 
an application system including 
a product tank supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field (Based on Paragraph 0001 it is understood that the agricultural sprayer is a conventional agricultural sprayer having a product tank for storing agricultural product), 
a plurality of nozzle bodies (Fig. 1B #9) each nozzle body of the plurality of nozzle bodies having a product dispensing nozzle (See #9 in Fig. 1B), 
a piping system (Fig. 3C #8.1 and 8.2) delivering the agricultural product to the plurality of nozzle bodies (See Paragraph 0097), and 
one or more control lines (Paragraph 0089 “wiring”) coupled to the plurality of nozzle bodies and for controlling the plurality of nozzle bodies, the one or more control lines supported by at least one of the mounting structures (See Paragraph 0097 disclosing electrical wiring being used with support 8.3, it is understood the electrical wiring is connected to the nozzles 9 and used for controlling them). 
Regarding Claim 10, Castro does not disclose wherein each nozzle body of the plurality of nozzle bodies is coupled to one of the mounting structures.
However, Hadar discloses an agricultural vehicle (See Fig. 1) comprising:
a chassis (Fig. 1 #12);
wheels supporting the chassis for moving the agricultural vehicle (Fig. 1 #38);
an application boom (Fig. 1 #14) coupled to the chassis and configured to deliver agricultural product to an agricultural field, the application boom including,
a boom center section (Fig. 1 #19) supported on the chassis (See Fig. 1, #19 is supported on #12 via #18 and #20),
a first boom arm (See Fig. 1, the boom arm spans from #19 to #103) and a second boom arm (See Fig. 1), each of the first boom arm and the second boom arm including, respectively,
a longitudinal tube (Fig. 1 #108) including a first boom section (Fig. 1 #110), the first boom section being coupled to the chassis via the boom center section (See Fig. 3),
a chase (See Fig. 7, the longitudinal chase is #122, #124, and #126) supported relative to the chassis by the longitudinal tube (See Fig. 7), the chase defining a channel (See Fig. 7, a channel is space within #122) and including a mounting structure outside of the channel (Fig. 7 #124 and #126, which are equivalent to a rail since #124 is a post per Col. 8 Lines 24-28); and 
an application system including
a product tank (Fig. 2 #41) supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field (See Col. 5 Lines 30-46),
a plurality of nozzle bodies (Fig. 1 #120 “spray bar” which contains nozzles #128), each nozzle body of the plurality of nozzle bodies being coupled to one of the mounting structures (See Figs. 1 and 7 and See Col. 7 Lines 19-28, the spray bar is coupled to the mounting structure thus each nozzle body is coupled to the mounting structures on via the spray bar) and having a product dispensing nozzle (Fig. 1 #128),
a piping system delivering the agricultural product to the plurality of nozzle bodies (See Col. 7 Lines 51-56 disclosing spray lines 136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural vehicle of Castro to utilize the chase and nozzles of Hadar, such that each nozzle body of the plurality of nozzle bodies is coupled to one of the mounting structures, as doing so would yield the predictable result of being able to mount multiple nozzles at the same time on a single spray bar (See Col. 7 Lines 29-50).
Regarding Claim 10, Hadar does not specifically disclose wherein the chase is a non-composite chase (Hadar does not disclose what material 122 is made of.  It is noted that for the purpose of examination the term “non-composite” is being interpreted as a single material such as aluminum that is not reinforced with another material).
However, Castro discloses wherein a non-composite material is utilized in the application boom (See Paragraph 0061, aluminum is disclosed as a selected material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chase of Hadar be a non-composite chase, as taught by Castro for the purpose of using a material with good resistance to concentrated loads (See Paragraph 0061).
As to Claim 12, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 10 above, Castro further discloses wherein each of the longitudinal composite tubes has an exterior surface that is an elliptical or oval shape (See Paragraph 0082 disclosing an oval shape).
As to Claim 13, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 10 above, Castro does not specifically disclose further comprising a lift arm arrangement that connects the application boom to the chassis and is configured to raise and lower the application boom.
However, Hadar further discloses comprising a lift arm arrangement (Fig. 1 #20) that connects the application boom to the chassis and is configured to raise and lower the application boom (See Col. 4 Lines 37-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the agricultural vehicle of Castro in view of Hadar such that it comprises a lift arm arrangement that connects the application boom to the chassis and is configured to raise and lower the application boom, as taught by Hadar for the purpose of moving the plurality of nozzles to a desired location (See Col. 4 Lines 37-68).
As to Claim 15, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 10 above, Hadar further discloses wherein each of the non-composite chases further includes a second mounting structure (See Fig. 7, the second mounting structure is an upper flange on 122 which is equivalent to a rail), and wherein each of the first boom arm and the second boom arm further includes a cap (Fig. 7 #122) mounted to a respective one of the second mounting structures (See Fig. 7), each of the caps at least partially enclosing a respective one of the channels (See Fig. 7).  
As to Claim 17, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 15 above, Hadar further discloses wherein each of the channels includes a wall and wherein the wall includes a drainage aperture (See Hadar Fig. 7, #124 has a lower wall with a hole that #124 is inserted into.  The hole can allow fluid to drain from the channel when #124 is removed.  Examiner notes that Castro also appears to show a drainage aperture in Fig. 17).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Hadar and NPL Document “8 Advantages of Using Aluminum Extrusion For Your Next Design” to Wiley (“Wiley”). 
As to Claim 3, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 2 above, Castro further discloses wherein the composite tube is a carbon fiber tube (See Paragraph 0013) and Hadar as modified by Castro above further discloses wherein the non-composite member is aluminum (See Castro Paragraph 0061).  
Regarding Claim 3, Castro does not disclose wherein the non-composite member is an aluminum extrusion.
However, Wiley discloses using extruded aluminum in designs for the benefit of using a lightweight, strong, and cost-effective material that is easy to work (Pages 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-composite member of Hadar to be an aluminum extrusion, as taught by Wiley, since doing so would provide structural stability with a strong material that is cost-effective.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 11, in reference to the agricultural vehicle of Castro in view of Hadar as applied to Claim 10 above, Castro further discloses wherein each of the composite tubes are carbon fiber tubes (See Paragraph 0013).  
Regarding Claim 11, Hadar does not further disclose wherein each of the non-composite chases is an aluminum extrusion. 
However, Wiley discloses using extruded aluminum in designs for the benefit of using a lightweight, strong, and cost-effective material that is easy to work (Pages 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-composite chases of Hadar to be aluminum extrusions, as taught by Wiley, since doing so would provide structural stability with a strong material that is cost-effective.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5, 7 , 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 5, Hadar teaches wherein the first mounting structure includes a first rail (Fig. 7 #124), however the prior art references of Castro, Hadar, and other prior art do not teach wherein each nozzle body of the plurality of nozzle bodies includes a respective clamp coupling the nozzle body to the first rail.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the nozzle bodies of Castro in view of Hadar, or other prior art such that each nozzle body of the plurality of nozzle bodies includes a respective clamp coupling the nozzle body to the first rail, as there is no prior teaching that indicates that making such a modification would be an obvious design choice.  
As to Claim 7, the prior art references of Castro, Hadar, and other prior art do not teach wherein the cap includes a plurality of ports and wherein the one or more control lines includes a plurality of branches exiting the plurality of ports.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the agricultural vehicle of Castro in view of Hadar, or other prior art such the cap includes a plurality of ports and such that the one or more control lines includes a plurality of branches exiting the plurality of ports, as there is no prior teaching that indicates that making such a modification would be an obvious design choice.  
As to Claim 14, Hadar teaches wherein each of the mounting structures includes a respective rail (Fig. 7 #124), however the prior art references of Castro, Hadar, and other prior art do not teach wherein each nozzle body of the plurality of nozzle bodies includes a respective clamp coupling the nozzle body to one of the rails.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the nozzle bodies of Castro in view of Hadar, or other prior art such that each nozzle body of the plurality of nozzle bodies includes a respective clamp coupling the nozzle body to one of the rails, as there is no prior teaching that indicates that making such a modification would be an obvious design choice.  
As to Claim 16, the prior art references of Castro, Hadar, and other prior art do not teach wherein the cap includes a plurality of ports and wherein the one or more control lines includes a plurality of branches exiting the plurality of ports.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the agricultural vehicle of Castro in view of Hadar, or other prior art such the cap includes a plurality of ports and such that the one or more control lines includes a plurality of branches exiting the plurality of ports, as there is no prior teaching that indicates that making such a modification would be an obvious design choice.

Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to Claim 18, the prior art references of Castro, Hadar, and other prior art do not teach wherein the cap includes a plurality of ports for a plurality of branches of the one or more control lines to exit from the channel and couple to the plurality of nozzle bodies.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the agricultural vehicle of Castro in view of Hadar, or other prior art such that the cap includes a plurality of ports for a plurality of branches of the one or more control lines to exit from the channel and couple to the plurality of nozzle bodies, as there is no prior teaching that indicates that making such a modification would be an obvious design choice.  
Claims 19-20 depend on Claim 18, therefore they are also deemed allowable.  

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        September 19, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 20, 2022